Title: To Benjamin Franklin from the Comte de Grasse, 18 August 1782
From: Grasse, François-Joseph-Paul, comte de
To: Franklin, Benjamin


Monsieur
hotel de Modêne,ruë jacob à Paris le 18. aoust 1782.
J’ai l’honneur de prier Votre Excellence, de vouloir bien m’indiquer le jour et l’heure, ou je pourrais avoir celui de vous Faire ma cour, ayant differentes choses a vous communiquer. Je serais charmé de Faire connoissance avec vous, et de vous assurer de vive voix de la sincerité des sentiments d’Estime et de respect avec lesquels je suis De Votre Excellence Le três humble et três obéissant serviteur.
Le Comte DE Grasse
